                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO: 3:16-CR-00221-MOC-DCK


UNITED STATES OF AMERICA                             )
                                                     )
              vs.                                    )
                                                     )                   ORDER
MARTIN DELAINE LEWIS,                                )
                                                     )
                     Defendant.                      )


       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Modify

Conditions of Probation (Doc. No. 438). Defendant requests removal of the requirement of

location monitoring technology as a condition of home detention. In support, Defendant declares

that he suffers from an end-stage kidney disease which causes swelling in his extremities.

Defendant also submitted a letter from his treating physician, which recommends removing the

monitoring bracelet. Having considered the matter, the Court will grant the unopposed motion.



                                                 ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to

       Modify Conditions of Probation (Doc. No. 438) is GRANTED, and Defendant

       shall be allowed to have the electronic monitoring bracelet removed. Defendant

       shall otherwise abide by all previously imposed conditions.


                      Signed: October 25, 2019
